DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Claim 1 recites “a machine- learned classification model configured to generate a classification output that comprises a plurality of classification scores respectively for a number of discrete classes based on a set of input data, the classification score for each discrete class indicative of a likelihood that the input data corresponds to the discrete class; wherein the machine-learned classification model comprises an embedding model and an exponential model; wherein the embedding model is configured to receive the set of input data and produce an embedding based on the set of input data, wherein the embedding comprises a number of parameter values respectively for a number of parameters included in a final layer of the embedding model, and wherein the number of parameter values is less than the number of discrete classes; and wherein the exponential model is configured to receive the embedding and apply a mapping to generate the classification output, wherein the mapping describes a plurality of relationships between the number of parameters included in the final layer of the embedding model and the number of discrete classes.” which is an abstract idea belongs to “II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY”, see MPEP 2106.04(a)(2). 
 This abstract idea is not integrated into a practical application because the claim is directed to using machine learning model to classify input data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements:  “processor”, is a conventional computer system (see MPEP. 2106.05(d)    Well-Understood, Routine, Conventional Activity   I.EVALUATING WHETHER THE ADDITIONAL ELEMENTS ARE WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY e.g. an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry. The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a)  as to whether an element is so well-known that it need not be described in detail in the patent specification. See Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1546 ( Fed. Cir. 2016)). When the claims viewed as a whole, the eligibility of the claim is not self –evident since the claim is not directed to any improvements in computer functionality or other technology. Examples that the courts have indicated may not be sufficient to show an improvement to technology include: iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, See MPEP 2106.05(a): II improvements to any other technology or technical field.

	Claims 2-18 are also affected.


Claim 19 recites “a machine- learned classification model configured to generate a classification output that comprises a plurality of classification scores respectively for a number of discrete classes based on a set of input data, the classification score for each discrete class indicative of a likelihood that the input data corresponds to the discrete class, wherein the machine-learned classification model 26comprises an embedding model and an exponential model, wherein the embedding model is configured to receive the set of input data and produce an embedding based on the set of input data, wherein the embedding comprises a number of parameter values respectively for a number of parameters included in a final layer of the embedding model, and wherein the number of parameter values is less than the number of discrete classes, and wherein the exponential model is configured to receive the embedding and apply a mapping to generate the classification output, wherein the mapping describes a plurality of relationships between the number of parameters included in the final layer of the embedding model and the number of discrete classes; and receiving, by the one or more computing devices, a classification output of the machine- learned classification model..” which is an abstract idea belongs to “II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY”, see MPEP 2106.04(a)(2). 
 This abstract idea is not integrated into a practical application because the claim is directed to using machine learning model to classify input data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements:  “one or more computing devices”, is a conventional computer system (see MPEP. 2106.05(d)    Well-Understood, Routine, Conventional Activity   I.EVALUATING WHETHER THE ADDITIONAL ELEMENTS ARE WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY e.g. an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry. The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a)  as to whether an element is so well-known that it need not be described in detail in the patent specification. See Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1546 ( Fed. Cir. 2016)). When the claims viewed as a whole, the eligibility of the claim is not self –evident since the claim is not directed to any improvements in computer functionality or other technology. Examples that the courts have indicated may not be sufficient to show an improvement to technology include: iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, See MPEP 2106.05(a): II improvements to any other technology or technical field.

	Claim 20 are also affected.






Allowable Subject Matter
Claims 1-20 allowed over prior arts.
Zhang et al (US 2018/0165554) teaches, see abstract and figure 1, a method of modelling data, comprising: training an objective function of a linear classifier, based on a set of labeled data, to derive a set of classifier weights. 
Malyack et al (US 2019/0156253) teaches, see abstract, a volume forecast learning model comprising a volume forecast for a particular hierarchical level. Paragraph 100 teaches generating a mapping of some or each of the received volume forecast data to one or more classes. The generating of the mapping may include utilizing one or more data structures (e.g., a hash table) and/or learning models (e.g., a word embedding vector model). Paragraph 101 also teaches the volume forecasting engine generates an output comprising a volume forecast for a particular hierarchical level (and/or extracted feature) using a volume forecast learning model and the one or more features. The volume forecast learning model can utilize various different sub-models (e.g., models used on the output forecasts/predictions of other models), for example, time-series learning models such as autoregressive integrated moving average models and/or exponential smoothing based models, and classification models such as random forest based models and gradient smoothing based models
	The prior arts do not teach or suggest the claimed machine learned classification model. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484